PER CURIAM.
The Administrator of the estate of Phedime Joseph Morin appeals an order of the County Judge awarding attorney’s fees. The sole question on this appeal is whether an attorney representing a group of creditors is entitled to attorney’s fees for his services initiating the administration of an estate. We answer in the affirmative.
Basic facts are: Attorney James H. Tucker, acting on behalf of a group of creditors in California, on October 12, 1966, filed a petition for appointment of Administrator of the estate of Phedime Joseph Morin who had departed this life on November 6, 1965, in San Francisco, California. Morin owned real property situated in Flagler County, Florida, at the time of his death. Citation was issued to a nephew who lived in California. The nephew notified decedent’s seven brothers and sisters, and they, in November 1966, approximately one year after decedent’s death, retained the services of an attorney who was eventually appointed Administrator. Appellee Tucker prepared and filed the petition for appointment of an Administrator; he caused the issuance of the citation which brought about the notification to decedent’s heirs, and performed other services which resulted in the orderly probate of the estate. Of particular importance is the unrebutted fact that one year transpired without any effort being made by the heirs of the decedent to institute probate proceedings. The orderly probation of an estate is not solely for the interests of decedent’s beneficiaries; it is equal*767ly for the protection of those who have valid claims against the estate. Under these facts, we hold that appellee rendered valuable services to the estate.
The order appealed is affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and RAWLS, JJ-, concur.